Citation Nr: 1103354	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals, status 
post-fractures, long and ring fingers of the left hand.

2.  Entitlement to a compensable rating for residuals, status 
post-fractures, ring and little fingers of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1994.  This 
matter comes before the Board of Veterans' Appeals (Board) from a 
May 2007 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in December 2009 by the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is associated 
with the claims file.  The Board notes that, at the time of the 
hearing, the Veteran requested that a copy of the hearing 
transcript, which was provided to him in December 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is seeking entitlement to compensable ratings for his 
service-connected residuals, status post-fractures, long and ring 
fingers of the left hand and residuals, status post-fractures, 
ring and little fingers of the right hand.

The Board notes that the Veteran indicated during the December 
2009 hearing that he was receiving treatment from a private 
neurosurgeon, Dr. Siems.  These records are not contained in the 
claims file.  Therefore, on remand, the Veteran should be 
requested to identify any outstanding treatment records relevant 
to his residuals, status post-fractures, long and ring fingers of 
the left hand and residuals, status post-fractures, ring and 
little fingers of the right hand and, thereafter, all identified 
records, to include those from Dr. Siems and VA facilities dated 
from May 2007 to the present, should be obtained for 
consideration in his appeal.   

The Board finds that a remand is necessary in order to afford the 
Veteran a contemporaneous VA examination so as to determine the 
current nature and severity of his residuals, status post-
fractures, long and ring fingers of the left hand and residuals, 
status post-fractures, ring and little fingers of the right hand.  
The Veteran was last examined by VA in October 2006; however, 
since that time, he has alleged an increase in the severity of 
his bilateral hand disabilities.  Specifically, he claims that, 
upon repetitive motion testing, his range of motion is more 
limited than as reflected by the October 2006 examination 
findings.  Additionally, he has indicated that his bilateral hand 
disabilities result in neurologic impairment and decreased grip 
strength.  Therefore, a remand is necessary in order to schedule 
the Veteran for an appropriate VA examination in order to assess 
the current nature and severity of his service-connected 
residuals, status post-fractures, long and ring fingers of the 
left hand and residuals, status post-fractures, ring and little 
fingers of the right hand.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his disabilities on appeal.  After 
securing any necessary authorization from 
him, obtain all identified treatment 
records, to include those from Dr. Siems 
and VA facilities dated from May 2007 to 
the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his residuals, 
status post-fractures, long and ring 
fingers of the left hand and residuals, 
status post-fractures, ring and little 
fingers of the right hand.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner. Any indicated 
evaluations, studies, and tests should be 
conducted.

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected 
residuals, status post-fractures, long and 
ring fingers of the left hand and 
residuals, status post-fractures, ring and 
little fingers of the right hand.  In this 
regard, all range of motion measurements, 
to include repetitive motion testing, and 
all necessary neurological studies should 
be completed.  If there are neurological 
symptoms present, the examiner is 
requested to specifically indicate whether 
such are manifestations of his service-
connected residuals, status post-
fractures, long and ring fingers of the 
left hand and/or residuals, status post-
fractures, ring and little fingers of the 
right hand.  If so, the examiner is 
requested to describe the nature and 
severity of such symptomatology.   

The examiner also should describe what 
type of employment activities would be 
limited due to the Veteran's service-
connected residuals, status post-
fractures, long and ring fingers of the 
left hand and residuals, status post-
fractures, ring and little fingers of the 
right hand.

All opinions expressed should be 
accompanied by supporting rationale.   

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claims should be readjudicated based on 
the entirety of the evidence.  If the 
claims remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


